McLaughlin, J.
The fact is not disputed that the plaintiff in each of the above cases, when the same was first called for trial, announced itself ready to proceed, and, on the argument of these motions, the fact was not disputed or controverted in any way that each of the officers whose examination was sought had been subpoenaed to attend as a witness at the trial of the actions. This being so T do not see the necessity of an examination prior to the trial. The facts sought to be proved by the examination can, so far as appears, be established by these officers when sworn as witnesses at the trial. If, however, it shall then appear that an examination is necessary, in order to properly present the plaintiff’s case, an application may be made to the "learned justice sitting at the trial.
It seems to me, therefore, the orders permitting the examination should be vacated, without prejudice to the plaintiff’s right to apply, at or during the course of the trial, to the learned justice presiding at the trial for the examination of these same officers or any of them, upon other or additional papers.
. Each motion is, therefore, granted, with ten dollars costs.
Motion granted, with ten dollars costs.